
	
		I
		111th CONGRESS
		2d Session
		H. R. 5694
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Ms. Zoe Lofgren of
			 California (for herself, Mr. Neal of
			 Massachusetts, Mr.
			 Goodlatte, Mr. George Miller of
			 California, Mr. McCaul,
			 Mr. Gordon of Tennessee,
			 Mr. Becerra,
			 Mr. Thompson of California,
			 Mr. Blumenauer, and
			 Ms. Eshoo) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Foreign Affairs and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To combat trade barriers that threaten the maintenance of
		  a single, open, global Internet, that mandate unique technology standards as a
		  condition of market access and related measures, and to promote the free flow
		  of information.
	
	
		1.Short titleThis Act may be cited as the
			 One Global Internet Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)A
			 single, open, global Internet is a vital tool for facilitating the free and
			 secure flow of information and products without regard to distances or national
			 boundaries.
			(2)The goal of a
			 single, open, global Internet is best supported by policies that—
				(A)encourage
			 utilization on a global basis of technology standards set by international
			 standards-setting organizations, including industry-led and other voluntary
			 bodies, and selected by the market;
				(B)respect the
			 security of information and privacy of Internet users;
				(C)respect the rights of intellectual property
			 owners and users and promote investment in Internet-related innovation;
				(D)refrain from compelling Internet service
			 providers and other intermediaries to restrict the free flow of information on
			 the Internet; and
				(E)allow trade in Internet-related goods,
			 services, information, and content, in accordance with international trade
			 agreements.
				(3)Certain
			 governments are adopting policies contrary to the goal of a single open, global
			 Internet, including—
				(A)mandating unique
			 technology standards favoring domestic producers as a condition of market
			 access or pursuing related policies regarding standard-setting that are
			 discriminatory and subvert the open, global nature of the Internet;
				(B)requiring that companies forfeit their
			 intellectual property in Internet-related technologies as a condition of market
			 access for commercial and civilian uses or government procurement;
				(C)sponsoring or tolerating the use of
			 Internet-related tools to gain unauthorized access to public-sector and
			 private-sector networks in the United States to disrupt their operation or for
			 the purpose of misappropriation or infringement of intellectual
			 property;
				(D)blocking, filtering, or otherwise
			 restricting Internet communications in a manner that discriminates against
			 Internet-based services and content originating in other countries; and
				(E)imposing market access requirements or
			 liabilities that discriminate against or otherwise impede Internet-related
			 goods, services and content from other countries.
				(4)Such actions
			 threaten the interests of the United States by—
				(A)facilitating
			 attempts by foreign governments to restrict or disrupt the free flow of
			 information on the Internet;
				(B)promoting
			 national Internets in conflict with the underlying rationale and
			 architecture of the Internet as originally envisioned and constructed, thereby
			 compromising the Internet’s full functionality and promise;
				(C)harming United
			 States workers and businesses, undermining a strong United States industrial
			 base, and putting foreign competitors at an advantage; and
				(D)putting at risk
			 the utility of the Internet as a tool of open communication, assembly, and
			 commerce, and the individuals who seek to use it for such purposes.
				3.Task Force on the
			 Global Internet
			(a)Establishment
				(1)In
			 generalThere is established
			 within the executive branch a Task Force on the Global Internet (in this Act
			 referred to as the Task Force).
				(2)ChairpersonThe President shall select from among the members of the Task Force under
			 subsection (b) an individual to serve as Chairperson.
				(b)CompositionThe Task Force shall consist of the United
			 States Trade Representative, the Secretary of State, the Chief Technology
			 Officer, the Secretary of Commerce, the Assistant Secretary for Communications
			 and Information of the National Telecommunications and Information
			 Administration, the Secretary of Defense, the Attorney General, the Director of
			 the National Institute of Standards and Technology, the White House
			 Cybersecurity Coordinator, and the heads of other executive branch departments
			 and agencies, as appropriate, acting through their respective designees. The
			 head of any such department or agency may detail such personnel and may furnish
			 such services, with or without reimbursement, as the Task Force may request to
			 assist in carrying out its functions.
			(c)FunctionsIn
			 addition to such other responsibilities the President may assign, the Task
			 Force shall—
				(1)develop and implement strategies in
			 response to foreign government policies that unjustifiably or unreasonably
			 burden or restrict international trade in Internet-related goods, services, and
			 content, mandate or otherwise preference Internet-related technology standards
			 and related measures, impede the free flow of information on the Internet, or
			 otherwise threaten the interests of the United States in Internet-related
			 international trade and the open, global nature of the Internet;
				(2)coordinate the
			 activity of all executive branch departments and agencies as necessary to
			 implement the strategies developed in accordance with paragraph (1); and
				(3)prepare a report
			 and action plan in accordance with section 4.
				4.Report and action
			 plan to Congress
			(a)In
			 generalNot later than six months after the date of the enactment
			 of this Act and annually thereafter, the Task Force shall transmit to the
			 Committee on Ways and Means of the House of Representatives and the Committee
			 on Finance of the Senate a report and action plan that—
				(1)identifies acts,
			 policies, or practices of a foreign government and related measures
			 that—
					(A)deny fair and equitable market access to or
			 otherwise unjustifiably or unreasonably burden or restrict trade in
			 Internet-related goods, services, and content;
					(B)mandate, give
			 preference to, or promote Internet-related technology standards that diverge
			 from widely adopted international standards, or otherwise lead to the adoption
			 of discriminatory or trade-restrictive technology standards or conformity
			 assessment procedures;
					(C)require the forfeiture of intellectual
			 property of Internet-related technologies as a condition for market access;
			 or
					(D)otherwise threaten the interests of the
			 United States in the technical operation, security, and free flow of global
			 Internet communications;
					(2)estimates the
			 trade-distorting impact of measures identified under paragraph (1) on United
			 States commerce and the functioning of the Internet;
				(3)designates which
			 measures identified under paragraph (1) are priority concerns;
				(4)sets forth a
			 strategy and actions to be taken by executive branch departments and agencies
			 in response to measures identified under paragraph (1); and
				(5)provides
			 information with respect to any action taken (or the reasons if no action is
			 taken) in response to any such measures identified in prior years’ reports,
			 including such actions as are required under section 5.
				(b)Form of
			 reportsThe reports and action plans required under subsection
			 (a) may contain a classified annex if the Task Force determines that such is
			 appropriate.
			(c)Coordination and
			 noticeIn preparing each annual report and action plan required
			 under subsection (a), the Task Force shall—
				(1)seek public participation by publishing
			 notice in the Federal Register and holding a public hearing;
				(2)consult and
			 coordinate with all relevant executive branch departments and agencies;
			 and
				(3)take into account
			 information from such sources as may be available to the United States Trade
			 Representative and such information as may be submitted to the Trade
			 Representative by interested persons, including information contained in
			 reports submitted under section 181 of the Trade Act of 1974 (19 U.S.C. 2241
			 (b)) and petitions submitted under section 302 of such Act (19 U.S.C.
			 2412).
				(d)PublicationThe Task Force shall publish in the Federal
			 Register the report and action plan transmitted to Congress under subsection
			 (a), but shall omit information transmitted to Congress under subsection
			 (b).
			5.Section 301
			 investigation and potential sanctionsNot later than 30 days after the
			 transmission of each annual report and action plan required under section 4,
			 the United States Trade Representative shall, in accordance with the
			 requirements of sections 301–304 of the Trade Act of 1974 (19 U.S.C.
			 2411–2414), initiate an investigation, make any determinations required, and
			 take any actions specified under such sections with respect to any acts,
			 policies, or practices of a foreign government that are identified in each such
			 annual report and action plan as priority concerns, including restrictions on
			 sale in the United States of products developed and manufactured in countries
			 implementing such acts, policies, or practices.
		6.Review and
			 investigation by Federal Trade Commission and Department of Justice
			(a)Review and
			 investigationThe Federal
			 Trade Commission and the Attorney General shall—
				(1)review each act,
			 policy, or practice described in paragraph (1) of section 4(a) that is
			 contained in a report or an action plan transmitted under such section to
			 Congress; and
				(2)investigate whether such act, policy, or
			 practice (or any related action by a nongovernmental entity) violates any of
			 the antitrust laws.
				(b)DefinitionFor purposes of this section, the term
			 antitrust laws has the meaning given it in subsection (a) of the
			 first section of the Clayton Act (15 U.S.C. 12(a)), except that such term
			 includes section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the
			 extent such section 5 applies to unfair methods of competition.
			7.Report to
			 Congress on international trade agreements
			(a)ReportNot later than two years after the date of
			 the enactment of this Act, the Task Force shall submit to Congress a report
			 that—
				(1)assesses the sufficiency of existing
			 multilateral and bilateral trade agreements in—
					(A)promoting
			 international trade in Internet-related goods, services, and content;
					(B)encouraging the
			 utilization on a global basis of technology standards set by international
			 standard-setting organizations;
					(C)protecting the
			 security and functioning of the Internet; and
					(D)facilitating the
			 free flow of information on the Internet; and
					(2)recommends, as
			 appropriate, modifications of existing agreements or the negotiation of new
			 agreements to advance the objectives identified in paragraph (1).
				(b)Sense of
			 CongressIt is the sense of Congress that the negotiating
			 objectives of the United States for future bilateral and multilateral trade
			 agreements should include the goals specified in subsection (a)(1).
			8.Standards-related
			 trainingThe Task Force shall
			 coordinate with intergovernmental, national government, and private sector
			 entities, including the National Institute of Standards and Technology, the
			 Patent and Trademark Office, the Trade and Development Agency, the United
			 States Telecommunications Training Institute, the Department of Justice, the
			 Federal Trade Commission, and any other appropriate entities, for the purpose
			 of organizing training of foreign government officials and national
			 standard-setting and conformity assessment bodies with respect to best
			 practices, including coordination with nongovernmental international standards
			 bodies, in accordance with the annual report and action plan required under
			 Section 4.
		9.Outside
			 consultationThe Task Force
			 shall establish a regularized process to receive timely input from businesses,
			 organizations, experts, and other interested parties regarding the fulfillment
			 of its functions.
		
